Citation Nr: 0618054	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  06-06 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus 
and its complications including peripheral neuropathy and 
diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1946 to November 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating determination of 
the Togus, Maine, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the White River Junction 
RO assumed jurisdiction.  

In March 2006, the veteran withdrew his request for a 
hearing.  

On June 6, 2006, the Board granted the veteran's motion to 
advance on docket based upon the age of the veteran.


FINDINGS OF FACT

1.  Any current hearing loss is not of service origin.

2.  Any current tinnitus is not of service origin.  

3.  Any current diabetes mellitus (DM) or its complications 
are not of service origin.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. § 3.303 (2005).  

3.  DM and any complications was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in a March 2005 VCAA letter informed the veteran 
of the information and evidence necessary to substantiate the 
claim.  The VCAA letter also told the veteran what types of 
evidence VA would undertake to obtain and what evidence the 
veteran was responsible for obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The March 2005 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Such is the case here.
 
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby). As the Board concludes below that the preponderance 
of the evidence is against the claims of service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The duty to assist provisions of the VCAA have also been 
complied with.  

All identified service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  

As to the necessity for examinations, the Board notes that 
there is no competent evidence that any of the claimed 
disorders may be associated with the veteran's active 
military service.  The veteran's report of a continuity of 
symptomatology and current symptoms could be sufficient to 
trigger VA's duty to provide examinations.  Duenas v. 
Nicholson, 18 Vet App 512 (2004).  

The veteran, however, has not reported a continuity of 
symptomatology.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist him in 
substantiating his claim.  The claim will be considered based 
on the evidence of record.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Hearing Loss

In addition to the above, the pertinent laws and regulations 
provide that sensorineural hearing loss will be presumed to 
have been incurred in service (as a disease of the central 
nervous system) if manifested to a compensable degree within 
the presumptive time period.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A review of the veteran's service medical records reveals 
that there were no complaints or findings of hearing loss in 
service.  

At the time of the veteran's November 1947 service separation 
examination, he was noted to have 40/40 hearing for the watch 
test; 20/20 hearing for the coin click test; 15/15 hearing 
for the whispered voice test; and 15/15 hearing for the 
spoken voice test.  

VA and private treatment records dated from December 1963 to 
March 2005 contain no findings referable to hearing loss.

A medical professional first referred to hearing loss in a 
letter dated in March 2005.  Dr. Robert E Primeau, M.D., 
however, merely reported that the veteran had a letter from 
VA telling him that his medical conditions included hearing 
loss.

Under the provisions of 38 C.F.R. § 3.385, hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or when speech recognition thresholds using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2005).

While the veteran is competent to report, as he has, noise 
exposure in service, he would not be competent to diagnose 
current hearing loss or to express a competent opinion 
relating it to the noise exposure in service.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  There have been no 
reported findings of current hearing loss as defined in 
38 C.F.R. § 3.385 and there is no competent opinion relating 
current hearing loss to service.  

In the absence of competent evidence of a current disability 
as defined in 38 C.F.R. § 3.385, or of a nexus between the 
claimed disability and service; the preponderance of the 
evidence is against the claim.  Reasonable doubt does not 
arise and the claim is denied.  38 U.S.C.A. § 5107(b).

Tinnitus

A review of the veteran's service medical records reveals 
that there were no findings or diagnoses of tinnitus in 
service.  Post-service treatment records also make no 
reference to tinnitus.  

Dr. Primeau is the only medical professional to make any 
reference to tinnitus, but as with hearing loss, he did not 
report any actual findings, but merely that the condition had 
been reported in a letter from VA.

As noted above, the veteran is not competent to offer 
opinions on medical diagnosis or causation.  He has not 
reported a continuity of symptomatology.  

Therefore, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  The claim is 
denied.

Diabetes Mellitus

The veteran's service medical records show no complaints or 
findings of DM.  At the time of the veteran's November 1947 
service separation examination, there were no findings or 
complaints of DM or results indicative of DM, laboratory 
studies were reportedly normal.  

The first available objective medical finding of DM was noted 
in a private treatment record dated in December 1963, wherein 
the veteran was reported to have been a known diabetic since 
September 1960.  That date was listed as the date of onset of 
his condition.

Records from the Dartmouth-Hancock Medical Center dated from 
1986 to 2004; show that various dates were reported for the 
onset of the veteran's diabetes.  In July 1989, it was 
reported that there was a 40 year history of diabetes.  In 
February 1998, a 45 year history of diabetes was reported, 
while a 50 year history was reported in 2000.  In February 
2001, it was reported that diabetes had been diagnosed 24 
years earlier.

For his part, the veteran has most recently contended that 
diabetes was diagnosed in the early 1950's.  

All of these dates would place the initial demonstration of 
diabetes more than one year after service.  

The veteran has contended that the Marine Corps discouraged 
complaints, and that is why the service medial records do not 
show symptoms of diabetes.  He has not, however, described 
any specific symptoms of diabetes in service, and no 
competent medical professional has attributed the current 
diabetes to service.

The Board is presented with lay assertions that DM is related 
to service.  However, there was no DM identified during 
service or in proximity to service and there has been no 
competent medical evidence presented linking any current DM 
to the veteran's period of service.  The preponderance of the 
evidence is against the claim of service connection for DM 
and its complications, including peripheral neuropathy and 
diabetes retinopathy, and there is no doubt to be resolved.  






							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for DM and its complications, including 
peripheral neuropathy and diabetic retinopathy, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


